


Exhibit 10.32

 

AUXILIUM PHARMACEUTICALS, INC.

2004 EQUITY COMPENSATION PLAN

 

RESTRICTED STOCK GRANT AGREEMENT

 

Auxilium Pharmaceuticals, Inc. (the “Company”) has granted you restricted stock
under the Auxilium Pharmaceuticals, Inc. 2004 Equity Compensation Plan, as
amended (the “Plan”).  The terms of the grant are set forth in this Summary of
Grant, the Restricted Stock Grant Agreement (the “Agreement”) attached hereto
and the Plan.  You should read this Summary of Grant, the Agreement, and the
Plan, to fully understand the grant.

 

SUMMARY OF GRANT

 

Grantee:

 

[                        ]

 

 

 

Date of Grant:

 

[                        ]

 

 

 

Number of Shares

 

 

Subject to Grant*:

 

[                ] shares of Restricted Stock

 

 

 

Vesting Schedule:

 

The shares of Restricted Stock set forth above shall become vested, and the
restrictions shall lapse, as follows: (i) 331/3% on the first anniversary of the
Date of Grant, (ii) 331/3% on the second anniversary of the Date of Grant, and
(iii) 331/3% on the third anniversary of the Date of Grant (each a “Vesting
Date”); provided that, the Grantee continues to be employed by, or provide
service, to the Employer (as defined in the Plan) from the Date of Grant until
the applicable Vesting Date (the foregoing schedule is referred to as the
“Vesting Schedule”).

 

 

 

 

 

If the foregoing Vesting Schedule would result in the Grantee vesting in a
fractional share of Restricted Stock, the number of shares in which the Grantee
becomes vested shall be rounded down to the nearest whole share of Restricted
Stock.

 

--------------------------------------------------------------------------------

*                                         The Grantee must be employed by, or
providing service to, the Employer (as defined in the Plan) on the applicable
Vesting Date. Section 2.2(b)(iii) of the Employment Agreement (as defined in
this Grant) provides for accelerated vesting and shall apply to this Grant.

 

--------------------------------------------------------------------------------


 

Grantee Acceptance:

 

By signing the acknowledgement below, the Grantee agrees to be bound by the
terms and conditions of the Plan, the Restricted Stock Agreement and this
Summary of Grant and accepts the shares of Restricted Stock in accordance with
the terms of this Summary of Grant, the Restricted Stock Agreement and the
Plan.  The Grantee will accept as binding, conclusive and final all decisions or
interpretations of the Committee upon any questions arising under the Plan, this
Summary of Grant or the Restricted Stock Grant Agreement.

 

The Grantee acknowledges that the Plan and the Plan prospectus are available on
our intranet under “Human Resources” at [                      ]; provided that
paper copies of the Plan and the Plan prospectus are available upon request by
contacting Human Resources Department at [                          ] (      )
      -        ).

 

 

Agreed and accepted:

 

 

 

 

 

Grantee

 

 

 

 

 

Date

 

2

--------------------------------------------------------------------------------


 

AUXILIUM PHARMACEUTICALS, INC.

2004 EQUITY COMPENSATION PLAN

 

RESTRICTED STOCK GRANT

 

This RESTRICTED STOCK GRANT AGREEMENT (this “Agreement”), dated as of
[                          ], 20     (the “Date of Grant”), is delivered by
Auxilium Pharmaceuticals, Inc. (the “Company”), to
[                                    ] (the “Grantee”).

 

RECITALS

 

A.                                    The Auxilium Pharmaceuticals, Inc. 2004
Equity Compensation Plan, as amended (the “Plan”), provides for the grant of
restricted stock in accordance with the terms and conditions of the Plan.

 

B.                                    The Compensation Committee of the Board of
Directors of the Company (the “Committee”) has decided to make a restricted
stock grant as an inducement for the Grantee to promote the best interests of
the Company and its stockholders.

 

C.                                    The Plan and the Plan prospectus are
available on our intranet under “Human Resources” at
[                                    ]; provided that paper copies of the Plan
and the Plan prospectus are available upon request by contacting Human Resources
Department at [                            ] (      )       -        ).

 

NOW, THEREFORE, the parties to this Agreement, intending to be legally bound
hereby, agree as follows:

 

1.                                      Restricted Stock Grant.  Subject to the
terms, restrictions and conditions set forth in the Summary of Grant, this
Agreement and the Plan, the Company hereby grants to the Grantee shares of
Company Stock in the amount and on the terms set forth in the Summary of Grant,
subject to the restrictions set forth below, in the Summary of Grant, and in the
Plan (the “Restricted Stock”).  Shares of Restricted Stock may not be
transferred by the Grantee or subjected to any security interest until the
shares have become vested pursuant to this Agreement and the Plan.

 

2.                                      Vesting and Nonassignability of
Restricted Stock.

 

(a)                                 The shares of Restricted Stock shall become
vested, and the restrictions described in Sections 2(b) and 2(c) shall lapse,
upon the Grantee’s satisfaction of the requirements of the Vesting Schedule set
forth in the Summary of Grant.  The Restricted Stock may accelerate in vesting
in accordance with Section 2.2(b)(iii) of the Grantee’s employment agreement
with the Company, dated February 3, 2012 (the “Employment Agreement”).

 

(b)                                 If the Grantee ceases to be employed by, or
provide service to, the Employer for any reason before the Restricted Stock
fully vests, the shares of Restricted Stock that are not then vested shall be
forfeited and must be immediately returned to the Company.

 

--------------------------------------------------------------------------------


 

(c)                                  During the period before the shares of
Restricted Stock vest (the “Restriction Period”), the non-vested Restricted
Stock may not be assigned, transferred, pledged or otherwise disposed of by the
Grantee.  Any attempt to assign, transfer, pledge or otherwise dispose of the
shares contrary to the provisions hereof, and the levy of any execution,
attachment or similar process upon the shares, shall be null, void and without
effect.

 

3.                                      Issuance of Certificates.

 

(a)                                 Stock certificates representing the
Restricted Stock may be issued by the Company and held in escrow by the Company
until the Restricted Stock vests, or the Company may hold non-certificated
shares until the Restricted Stock vests.  During the Restriction Period, the
Grantee shall receive any cash dividends with respect to the shares of
Restricted Stock, may vote the shares of Restricted Stock and may participate in
any distribution pursuant to a plan of dissolution or complete liquidation of
the Company.  In the event of a dividend or distribution payable in stock or
other property or a reclassification, split up or similar event during the
Restriction Period, the shares or other property issued or declared with respect
to the non-vested shares of Restricted Stock shall be subject to the same terms
and conditions relating to vesting as the shares to which they relate.

 

(b)                                 When the Grantee obtains a vested right to
shares of Restricted Stock, a certificate representing the vested shares shall
be issued to the Grantee, free of the restrictions under Section 2 of this
Agreement.

 

(c)                                  The obligation of the Company to deliver
shares upon the vesting of the Restricted Stock shall be subject to all
applicable laws, rules, and regulations and such approvals by governmental
agencies as may be deemed appropriately to comply with relevant securities laws
and regulations.

 

4.                                      Change of Control.  The provisions of
the Plan applicable to a Change of Control (as defined in the Plan) shall apply
to the Restricted Stock, and, in the event of a Change of Control, the Board may
take such actions as it deems appropriate pursuant to the Plan.

 

5.                                      Grant Subject to Plan Provisions.  This
grant is made pursuant to the Plan, the terms of which are incorporated herein
by reference, and in all respects shall be interpreted in accordance with the
Plan.  The grant is subject to interpretations, regulations and determinations
concerning the Plan established from time to time by the Board in accordance
with the provisions of the Plan, including, but not limited to, provisions
pertaining to (a) rights and obligations with respect to withholding taxes,
(b) the registration, qualification or listing of the shares, (c) changes in
capitalization of the Company, and (d) other requirements of applicable law. 
The Board shall have the authority to interpret and construe the grant pursuant
to the terms of the Plan, and its decisions shall be conclusive as to any
questions arising hereunder.

 

6.                                      Withholding.  The Grantee shall be
required to pay to the Company, or make other arrangements satisfactory to the
Company to provide for the payment of, any federal, state, local or other taxes
that the Employer is required to withhold with respect to the grant or vesting
of the Restricted Stock.  Subject to Board approval, the Grantee may elect to
satisfy any tax withholding obligation of the Employer with respect to the
Restricted Stock by having shares

 

2

--------------------------------------------------------------------------------


 

withheld up to an amount that does not exceed the minimum applicable withholding
tax rate for federal (including FICA), state, local and other tax liabilities.

 

7.                                      Section 83(b) Election.  The Grantee
hereby acknowledges that the Grantee has been informed that, with respect to the
Restricted Stock, the Grantee may file an election with the Internal Revenue
Service, within 30 days of the execution of this Agreement, electing pursuant to
Section 83(b) of the Internal Revenue Code of 1986, as amended, (the “Code”) to
be taxed currently on any difference between the purchase price of the
Restricted Stock and their fair market value on the date of purchase.  Absent
such an election, taxable income will be measured and recognized by the Grantee
at the time or times at which the forfeiture restrictions on the Restricted
Stock lapse.  The Grantee is strongly encouraged to seek the advice of his own
tax consultants in connection with the issuance of the Restricted Stock and the
advisability of filing of the election under Section 83(b) of the Code.  A form
of Election under Section 83(b) is attached hereto as Exhibit A for reference.

 

THE GRANTEE ACKNOWLEDGES THAT IT IS NOT THE COMPANY’S, BUT RATHER THE GRANTEE’S
SOLE RESPONSIBILITY TO FILE THE ELECTION UNDER SECTION 83(b) TIMELY.

 

8.                                      No Employment or Other Rights.  This
grant shall not confer upon the Grantee any right to be retained by or in the
employ or service of the Employer and shall not interfere in any way with the
right of the Employer to terminate the Grantee’s employment or service at any
time. The right of the Employer to terminate at will the Grantee’s employment or
service at any time for any reason is specifically reserved.

 

9.                                      Assignment by Company.  The rights and
protections of the Company hereunder shall extend to any successors or assigns
of the Company and to the Company’s parents, subsidiaries, and affiliates.  This
Agreement may be assigned by the Company without the Grantee’s consent.

 

10.                               Applicable Law.  The validity, construction,
interpretation and effect of this instrument shall be governed by and construed
in accordance with the laws of the State of Delaware, without giving effect to
the conflicts of laws provisions thereof.

 

11.                               Notice.  Any notice to the Company provided
for in this instrument shall be addressed to the Company in care of the
President at the corporate headquarters of the Company, and any notice to the
Grantee shall be addressed to such Grantee at the current address shown on the
payroll of the Employer, or to such other address as the Grantee may designate
to the Employer in writing.  Any notice shall be delivered by hand, sent by
telecopy or enclosed in a properly sealed envelope addressed as stated above,
registered and deposited, postage prepaid, in a post office regularly maintained
by the United States Postal Service.

 

[SIGNATURE PAGE FOLLOWS]

 

3

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Company has caused its duly authorized officers to
execute and attest this instrument, and the Grantee has placed his or her
signature hereon, effective as of the Date of Grant.

 

 

 

AUXILIUM PHARMACEUTICALS, INC.

 

 

 

 

 

By:

 

 

 

 

 

Name:

 

 

 

 

 

Title:

 

 

I hereby accept the grant of Restricted Stock described in this Agreement, and I
agree to be bound by the terms of the Plan and this Agreement.  I hereby further
agree that all of the decisions and determinations of the Board shall be final
and binding.

 

 

Grantee:

 

 

4

--------------------------------------------------------------------------------


 

ELECTION UNDER SECTION 83(b)

OF THE INTERNAL REVENUE CODE OF 1986, AS AMENDED

 

The undersigned taxpayer hereby makes an election pursuant to Section 83(b) of
the Internal Revenue Code of 1986, as amended, and the Treasury Regulations
thereunder (the “Regulations”), and in connection with this election supplies
the following information:

 

(1)                                 Name of taxpayer making
election:                                             

Address:                                                                                       

Social Security
Number:                                                              

Tax Year for which election is being made:                                 

 

(2)                                 The property with respect to which the
election is being made consists of            shares of common stock of Auxilium
Pharmaceuticals, Inc. (the “Company”).

 

(3)                                 Date the property was
transferred:                                  (the “Date of Grant”).

 

(4)                                 The stock is subject to forfeiture to the
Company if the taxpayer ceases to be employed by, or provide service to, the
Company during the restriction period.  The restriction period lapses according
to the following schedule, if the taxpayer is employed by, or providing service
to, the Company from the Date of Grant until the applicable vesting date:

 

 

Vesting Date

 

Shares Vested on Vesting Date

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

(5)                                 The fair market value at the time of the
transfer of the stock (determined without regard to any restriction other than a
restriction which by its terms will never lapse) is $         per share.

 

(6)                                 The amount paid for the stock is $       per
share ($        aggregate consideration).

 

(7)                                 A copy of this statement has been furnished
to the Company (and to the transferee of the Stock, if different from the
taxpayer) as required by §1.83-2(d) of the Regulations.

 

(8)                                 This statement is executed as
of                      .

 

 

 

Taxpayer

 

 

5

--------------------------------------------------------------------------------


 

INSTRUCTIONS FOR FILING SECTION 83(B) ELECTION

 

Attached is a form of election under section 83(b) of the Internal Revenue
Code.  If you wish to make such an election, you should complete, sign and date
the election and then proceed as follows:

 

1.  Execute three counterparts of your completed election (plus one extra
counterpart for each person other than you, if any who receives property that is
the subject of your election), retaining at least one photocopy for your
records.

 

2.  Send one counterpart to the Internal Revenue Service Center with which you
will file your Federal income tax return for the current year (e.g., Kansas
City, Missouri for Pennsylvania residents) via certified mail, return receipt
requested.  THE ELECTION SHOULD BE SENT IMMEDIATELY, AS YOU ONLY HAVE 30 DAYS
FROM THE ISSUANCE/PURCHASE/GRANT DATE WITHIN WHICH TO MAKE THE ELECTION — NO
WAIVERS, LATE FILINGS OR EXTENSIONS ARE PERMITTED.

 

3.  Deliver one counterpart of the completed election to the Company for its
files.

 

4.  If anyone other than you (e.g., one of your family members) will receive
property that is the subject of your election, deliver one counterpart of the
completed election to each such person.

 

5.  Attach one counterpart of the completed election to your Federal income tax
return for this year when you file that return next year.

 

6

--------------------------------------------------------------------------------
